COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-275-CV
NO. 2-07-276-CV
 
 
IN
THE MATTER OF P.R.G.                                                                    
 
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s motion
to dismiss the appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the  appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
 
PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED:  September 27, 2007




[1]See Tex. R. App. P. 47.4.